Exhibit 10.2
Sanderson Farms, Inc.
Guaranty Agreement
Harris N.A.
Chicago, Illinois
The Banks and L/C Issuers from time to time parties to the Credit Agreement (as
hereinafter defined)
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement dated as of February 23,
2011 (such Credit Agreement, as the same may be modified or amended from time to
time, being hereinafter referred to as the “Credit Agreement") by and among
Sanderson Farms, Inc., a Mississippi corporation (the “Company”), and Harris
N.A., individually and in its capacity as agent thereunder (“Harris”), and the
lenders and letter of credit issuers from time to time parties thereto (all of
said lenders being referred to collectively as the “Banks” and individually as a
“Bank”, and such letter of credit issuers being referred to collectively as “L/C
Issuers” and individually as an “L/C Issuer"; and said Harris as agent for the
Banks and L/C Issuers under the Credit Agreement being hereinafter referred to
in such capacity as the “Agent”; the Banks, the L/C Issuers and the Agent being
referred to collectively as the “Guaranteed Creditors” and individually as a
“Guaranteed Creditor”), pursuant to which said Banks agree to make available to
the Company a Revolving Credit, with all loans thereunder to be evidenced by the
Revolving Notes of the Company and pursuant to which the Swing Line Bank agrees
to make available to the Company a Swing Line with all loans thereunder to be
evidenced by the Swing Note of the Company and which provides that certain banks
and other financial institutions may make term loans to the Company thereunder
with all term loans made thereunder to be evidenced by the Term Notes of the
Company
     (all such Revolving Notes, Term Notes and the Swing Note being hereinafter
referred to collectively as the “Notes” and individually as a “Note”). In
addition the Company may request the L/C Issuers to issue letters of credit for
the Company’s account and the other Banks will acquire risk participations in
such letters of credit and all obligations of the Company with request thereto
(the “Reimbursement Obligations”). All of the Company’s indebtedness,
obligations and liabilities to the Guaranteed Creditors under the Credit
Agreement and the other Loan Documents, including, without limitation, all such
indebtedness, obligations and liabilities evidenced by the Notes and the
Reimbursement Obligations, and all extensions or renewals of any of the
foregoing, are hereinafter collectively referred to as the “Indebtedness”. All
defined terms used herein shall have the meanings set forth in the Credit
Agreement unless expressly defined herein.
     The undersigned are wholly-owned subsidiaries of the Company. As an
inducement to each of you to accept and enter into said Credit Agreement, and in
consideration of credit

 



--------------------------------------------------------------------------------



 



extended and to be extended by the Guaranteed Creditors to the Company under
said Credit Agreement, the undersigned (hereinafter collectively referred to as
the “Guarantors”), acknowledging that the Guaranteed Creditors have informed the
Company that said credit would not be extended but for this guarantee, hereby
jointly and severally guarantee the full and prompt payment to each Guaranteed
Creditor at maturity (whether by acceleration, lapse of time or otherwise) and
at all times thereafter of principal of and interest on all Indebtedness of the
Company under the Credit Agreement, and all extensions or renewals of all or any
part thereof and all other indebtedness, liabilities and obligations of the
Company to the Guaranteed Creditors under the Credit Agreement. Notwithstanding
anything in this Guaranty to the contrary, the right of recovery against each
Guarantor under this Guaranty shall not exceed $1.00 less than the lowest amount
which would render such Guarantor’s obligations under this Guaranty void or
voidable under applicable law, including fraudulent conveyance law.
     The undersigned further jointly and severally acknowledge and agree with
the Guaranteed Creditors that this Guaranty and the undertaking of the
Guarantors in connection therewith shall be on and subject to the following
terms and conditions:
     1. This Guaranty of payment by the Guarantors shall be a continuing,
absolute and unconditional guaranty and shall remain in full force and effect
until all Indebtedness of the Company to the Guaranteed Creditors shall be fully
paid and satisfied and all commitments of the Guaranteed Creditors under the
Credit Agreement to extend credit to or for the account of the Company shall
have terminated. The dissolution, liquidation or insolvency (howsoever
evidenced) of, or the institution of bankruptcy or receivership proceedings
against any one or more of the Guarantors or the Company shall not terminate
this Guaranty.
     2. The obligations and liabilities of the Guarantors, or any of them,
hereunder shall not be affected or impaired by any irregularity, invalidity or
unenforceability of or in any of the Notes or of any agreement, instrument or
other document evidencing or creating or providing for the same.
     3. The obligations and liabilities of the Guarantors, or any of them,
hereunder shall not be affected or impaired by (and the Guaranteed Creditors are
hereby expressly authorized to make from time to time without notice to the
Guarantors) any sale, pledge, surrender, compromise, settlement, release,
renewal, extension, indulgence, amendment, alteration, substitution, exchange,
change in, modification or other disposition of any of the Credit Agreement, the
Notes, any other Loan Documents (as defined in the Credit Agreement), any other
guaranty thereof, or of any security or collateral therefor.
     4. The obligations and liabilities of the Guarantors or any of them
hereunder shall not be affected or impaired by any acceptance by the Guaranteed
Creditors, or any of them, of any security or collateral for, or other
guarantors upon any of the Indebtedness or by any failure, neglect, omission,
delay or partial action on the part of the Guaranteed Creditors, or any of them,
in the administration of the Indebtedness or to realize upon or protect any of
the Indebtedness or any security or collateral therefor, or to

 



--------------------------------------------------------------------------------



 



exercise any lien upon or right of appropriation of any moneys, credits or
property of the Company possessed by any of the Guaranteed Creditors toward the
liquidation of the Indebtedness or by any application of payments or credits
thereon or by any other circumstances whatsoever (with or without notice to or
the knowledge of the Guarantors, or any of them) which may in any manner or to
any extent vary the risk of the Guarantors, or any of them, hereunder or may
otherwise constitute a legal or equitable discharge of a surety or guarantor; it
being the purpose and intent that this guaranty of payment and the obligations
and liability of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances and shall not be discharged except by payment
and performance as herein provided.
     5. In order to hold the Guarantors, or any of them, liable hereunder, there
shall be no obligation on the part of any Guaranteed Creditor, at any time, to
resort for payment to any person directly liable in respect of the Indebtedness
or to any other guaranty, or to any other person, their properties or estates,
or to resort to any collateral, security, property, liens or other rights or
remedies whatsoever, and the Guaranteed Creditors shall have the right to
enforce this guaranty of payment irrespective of whether or not other
proceedings or steps are pending seeking resort to or realization upon or from
any of the foregoing. The Guarantors jointly and severally agree to pay all
reasonable out-of-pocket expenses, including court costs and reasonable
attorneys’ fees, paid or incurred by the Guaranteed Creditors or any of them in
endeavoring to collect on the Indebtedness or any part thereof and in enforcing
this Guaranty.
     6. The granting of credit to the Company by any Guaranteed Creditor from
time to time in addition to the Indebtedness under the Credit Agreement without
notice to the Guarantors, or any of them, is hereby authorized and shall in no
way affect or impair the obligations and liability of the Guarantors, or any of
them, hereunder.
     7. The payment by any Guarantor of any amount or amounts under this
guaranty of payment shall not entitle it, either at law, in equity or otherwise,
to any right, title or interest (whether by way of subrogation or otherwise) in
and to any of the Indebtedness, or in and to any security or collateral
therefor, or in or to any amounts at any time paid or payable under or pursuant
to any guaranty by any other person of all or part of Indebtedness, or in and to
any amounts theretofore, then or thereafter paid or applicable to the payment of
the Indebtedness, howsoever such payment or payments may arise, until all of the
Indebtedness has been fully paid and all obligations of the Guaranteed Creditors
to extend credit to or for the benefit of the Company shall have terminated or
expired.
     8. This Guaranty Agreement may be enforced by the Guaranteed Creditors
acting jointly, or it may be enforced by any Guaranteed Creditor acting alone or
separately with respect to the Indebtedness which it holds. Any Guaranteed
Creditor may, without any notice to the Guarantors, sell, assign or transfer, to
the extent permitted in the Credit Agreement, the Indebtedness held by it, or
any part thereof, or grant participations therein; and in that event, each and
every immediate and successive assignee, transferee or holder of or participant
in all or any part of the Indebtedness shall,

 



--------------------------------------------------------------------------------



 



to the extent permitted in the Credit Agreement, have the right to enforce this
Guaranty, by suit or otherwise, for the benefit of such assignee, transferee,
holder or participant as fully as if such assignee, transferee, holder or
participant were herein by name specifically given such rights, powers and
benefits; but each Guaranteed Creditor shall have an unimpaired right to enforce
this Guaranty Agreement for its own benefit or for the benefit of any such
participant as to so much of the Indebtedness that it has not sold, assigned or
transferred.
     9. If any payment applied by any Guaranteed Creditor to any of the
Indebtedness is thereafter set aside, recovered, rescinded or required to be
returned for any reason (including, without limitation, the bankruptcy,
insolvency or reorganization of the Company or any other obligor), the
Indebtedness to which such payment was applied shall for the purposes of this
Guaranty be deemed to have continued in existence, notwithstanding such
application, and this Guaranty shall be enforceable as to such of the
Indebtedness as fully as if such application had never been made.
     10. This Guaranty Agreement shall be construed according to the internal
laws of the state of Illinois, in which State it shall be performed by the
Guarantors. This Guaranty Agreement and every part hereof shall be binding upon
the Guarantors jointly and severally and upon their respective legal
representatives, successors and assigns of each and all of the undersigned, and
shall inure to the benefit of the Guaranteed Creditors and their respective
successors, legal representatives and assigns.
     11. This writing is intended by the parties to be a complete and final
expression of this Guaranty Agreement and is also intended as a complete and
exclusive statement of the terms of that agreement. No course of dealing, course
of performance or trade usage, and no parole evidence of any nature, shall be
used to supplement or modify any terms hereof, nor are there any conditions to
the full effectiveness of this Guaranty Agreement.
     12. Each Guarantor and, by their acceptance of this Guaranty, each
Guaranteed Creditor hereby irrevocably waives any and all right to trial by jury
in any legal proceeding arising out of or relative to this Guaranty or the
transactions contemplated hereby.

 



--------------------------------------------------------------------------------



 



Dated as of this 23rd day of February, 2011.

                          Sanderson Farms, Inc. (Foods Division)    
 
               
Attest:
               
 
      By   /s/ D. Michael Cockrell     /s/ James A. Grimes           Its CEO &
Treasurer                      
 
                        Sanderson Farms, Inc. (Production Division)    
 
               
Attest:
               
 
      By   /s/ D. Michael Cockrell     /s/ James A. Grimes           Its CEO &
Treasurer                      
 
                        Sanderson Farms, Inc. (Processing Division)    
 
               
Attest:
               
 
      By   /s/ D. Michael Cockrell     /s/ James A. Grimes           Its CEO &
Treasurer                      

 